 AN[)REW (;. (RUTKA. BISHOP Of- GARY. INDIANAAndrew G. Grutka, Bishop of the Roman CatholicDiocese of Gary, Indiana and Robert A. Madsen.Andrew G. Grutka, Bishop of the Roman CatholicDiocese of Gary, Indiana and Lay Teachers Feder-ation of the Gary Diocese, Local 3493. AmericanFederation of Teachers, Petitioner. Cases 13 CA15445 and 13-RC-13855June 25. 1979SUPPLEMENTAL DECISION AND ORDEROn September 29, 1978. the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding' in which the Boardadopted the findings and conclusions of the Adminis-trative Law Judge as contained in his Decision datedJanuary 10. 1978, and ordered that Respondent takethe action set forth in the recommended Order of theAdministrative Law Judge. The Board further or-dered that the election conducted on October 7, 1976.be set aside and the proceeding remanded to the Re-gional Director for Region 13 for the purpose ofscheduling and conducting a second election. In hisDecision, the Administrative Law Judge concluded.inter alia, that the Board had jurisdiction over layteachers in Respondent's parochial schools. In its de-cision, the Board noted that the Supreme Court hadgranted its petition for certiorari in The CatholicBishop of Chicago v. N.L.R.B.,2 and stated that itwould continue to adhere to its decision in that case' 238 NLRB 1643.2 559 F.2d 1112 (7th Cir. 1977). denying enforcement of 224 NLRB 1221(1976).until such time as the Supreme Court might deter-mine the issue. Subsequently on March 21. 1979. theSupreme Court issued its opinions in which it af-firmed the court of appeals' ruling denying enforce-ment to the Board's Order in that case.Thereafter. on April 13. 1979. the Board filed withthe United States Court of Appeals for the SeventhCircuit a motion to withdraw the record in the instantproceeding pending reconsideration bh the Board. OnApril 17. 1979. the court of appeals granted theBoard's motion and returned the record in this pro-ceeding to the Board for reconsideration in light ofthe Supreme Court's decision in .L..R.R. v. TheCatholic Bisho o (hicago, supra.In its opinion in that case, involving a petition for aunit of lay teachers in church-operated secondaryschools, the Supreme Court considered the issue in-volved herein and held that the Board did not havejurisdiction. Upon reconsideration of our prior Deci-sion herein, we conclude that our assertion of jurisdic-tion over Respondent cannot stand because it is con-trary to that holding of the Supreme Court.Accordingly. we shall dismiss the complaint in its en-tirety and shall dismiss the representation petitionherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe. and it hereby is, dismissed in its entiret.Ir is t-URiliiR RI)tRIFI) that the petition filed inCase 13-RC 13855 he. and it hereby is, dismissed.V N L R B v The ( h,hl Bih,q ,1 ( h-ag,, 440() S 490 (1979).243 NLRB No. 2